Memorandum by the Court.
Judgment convicting defendant of murder, second degree, affirmed. The record amply sustains the jury’s verdict. Defendant fled the scene of the crime, threw away the knife which he had carried in his pocket with the blade open and gave a false explanation to the police officer. Ten knife wounds in the chest and abdomen of the decedent, some of which penetrated vital organs, demonstrate the design to kill. The dissenting opinion outlines an ideal charge in the situation presented. Doubtless, the charge given would have been improved had it more nearly approximated this model. That is not to say, however, that the court’s charge was not adequate to define the issues and present them clearly. The charge in its entirety was eminently fair. It included appropriate instruction in respect of the legal effect of intoxication and the jury thereby was enabled to acquit or find the defendant guilty of murder, second degree, or manslaughter, first degree. Defendant did not except to or make any requests in the light of the charge. On this appeal defendant does not claim error in the charge on the effect of voluntary intoxication, which gave the defendant the benefit of the entire sweep of *645section 1220 of the Penal Law. The court charged: “ If you should determine that the defendant was intoxicated and that such intoxication prevented the presence of an intent to kill, then you must acquit defendant of the crime of murder in the second degree. On the other hand, if you are satisfied beyond a reasonable doubt that the defendant was not intoxicated or that if intoxicated his state of intoxication did not prevent the presence of an intent to kill, then you may consider whether or not you are satisfied beyond a reasonable doubt that the defendant had an intent to kill the deceased in connection with your consideration of the crime of murder in the second degree.” The charge read in its entirety does not support the premise that the jury thereby was confronted with the dilemma of either acquitting the defendant or finding him guilty of murder, second degree. The plain meaning of the charge was that intoxication, if found, could support a finding of absence of an intent to kill enabling the jury to acquit defendant of murder, second degree. In addition, the court expressly charged the elements of manslaughter, first degree, and emphasized that it differed from murder, second degree, in that the intent to kill need not be present. There is no suggestion of confusion on the part of the jurors. Throughout the charge reference was made repeatedly to the alternative verdict of manslaughter, first degree. Their awareness of the distinction between murder, second degree, and manslaughter, first degree, is evident from their request for definitions of the two crimes and for the definition of intent which were complied with. It may be that the instructions on justifiable and excusable homicide were not indicated on this record. Nevertheless, the defendant does not claim prejudice by reason thereof and the record does not arguably suggest it.